Title: From Abigail Smith Adams to Sarah Smith Adams, 3 July 1814
From: Adams, Abigail Smith
To: Adams, Sarah Smith



My dear Daughter
Quincy july 3d 1814.

It is more than a Month, Since a half finishd Letter has lain by, designd for you, and now it is like an old Almanac out of date, and lost its original value. I Shall therefore commit it to the flames, and begin a new Score. but Susan keeps you so constantly informd of all the events and transactions which transpire, and that in her own sprightly way, that She leaves me nothing to amuse you with and I must own a truth; that my inclination for writing declines, and that which was, once a pleasure; becomes a burden. altho I have had a very interesting Subject upon my heart, and mind for several months I was not at Liberty to communicate it, untill you had first learnt it from your Mother. you must know, that I allude to the connection formed, between my dear Caroline and  Mr de Wint, who were this day published. The thought that She is so soon to be Seperated from me, and the distance, weigh heavy upon my Spirits—for She has been to me as a daughter, so dutifull and respectfull in her Manners, so tender and affectionate, so unoffending and accommodating in her temper, so all that I could wish, that the Seperation will indeed loosen one of the Strongest chords which bind me, to Earth, and deprive me of one of my sweetest enjoyments. but I would not, sacrifice the prospect She has; of being happily Setled in Life, with a Gentleman who appears, worthy of her, of no selfish or personal motives. She has not taken a Step, through the whole affair without the consent, and approbation, of her Friend’s and as She has thus prudently, and cautiously proceeded, I think it will be a union founded upon rational principles, with as fair a prospect of future happiness, as this varying and changeable world affords.
I wish my other Grandaughters may conduct with as much circumpsection—the anxiety I exprest to you upon a former occasion, has subsided. reflection I hope has given place to discretion, and the example before her, had its influence—I have not  known her in better health and Spirits than at present. I must always give her credit, for the harmony and Friendship in which she has lived with Caroline, without, Envy, and without Jealousy, always joining in the praises bestowed—
I do not know whether Susan has mentiond in her Letters the Sickness of her Grandfather—I have had great anxiety for three weeks past upon his account. he was seizd with a most voilent cold attended with a fever, which deprived him of appetite and Strength: he could neither read or write, or Sit up half the day and we had Such cold east winds, and foggy weather, that there was no prospect of getting rid of it. he has Struggled through it, and is now I hope upon the recovery—tho, much broken down—his constitution seems failing—and reminding us, that we must both put off this tabernacle of flesh, and go the way, whence we Shall not return, untill the Heavens be no more.
we both have one ardent wish remaining that we may live to see the return of our Son, and Family. our last Letters were in Feb’ry before the arrival of mr Strong who carried out new commissions to treat at Gottenburgh—
I have a Letter from mrs Adams, dated in Sepbr., about the Time the Neptune was to have saild, in which she expresses great anxiety for her Sister, about embarking at that Season of the year, in circumstances which would render her voyage hazardous that being the case, it has removed from my mind, former dissagreable impressions with respect to them. The Neptune did not sail—she was soon after frozen up. Since that Time I have not heard a word from them nor can I learn, that any Letter has been received from them by any of their Friends—
I am very glad your Brother went first to the valley, which was always my advice. I think he owed that attention to his Family, and to his Constituents, who I am rejoiced to find have reelected him. I know him to be a Rational Man, not blinded by party Spirit, but a true American, who fought and bled for its independence, and who would not now, surrender it to any power—
we expect to See him, in all this Month Quincy does not present us with any Novel Scenes. Susan has told of mr Beal and miss Lords Marriage I dare say, and of Hannah Smiths.
I am conscious I owe more than a Letter to my dear Abby, who I rejoice to learn is so well pleased with her new Situation—when I feel more at my ease, I will write to her.
Remember me to your Sister, / and believe me ever your affectionate / Mother


Abigail AdamsLouisa desires me to be rememberd to you and Abbe—